IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
AT NASHVILLE
KAYLA GORE; L.G.;and K.N.,

Plaintiffs,

V. No. 3:19-cv-00328
WILLIAM BYRON LEE, in his official
capacity as Governor of the State of
Tennessee; and LISA PIERCEY, in her
official capacity as Commissioner of the
Tennessee Department of Health,

Judge Eli J. Richardson
Magistrate Judge Barbara D. Holmes

Nee NN Ne eee ae ee

Defendants.

 

DECLARATION OF VANESSA LEFLER

 

My name is Vanessa Lefler, I am over the age of eighteen and competent to testify to the
matters set out below based on personal knowledge, my education and experience as the Director
of Vital Statistics at the Division of Vital Records & Statistics, Tennessee Department of Health.
Therefore, I declare as follows:

1. Recording sex at time of birth is necessary for several reasons, including but not limited
to:

a. Use as a direct indicator in maternal and child health outcomes in public health
surveillance and research. Fetal or infant sex is found in research to be a risk factor
for the incidence of other information collected on the Certificate of Live Birth,
including gestational diabetes (Retnakaran, et al. 2015; Tunidor, et al. 2012),
preterm birth (Challiss, et al. 2013; Zeitlin, et al. 2002), infant birth weight, and

cesarean delivery (Aibar, et al. 2012; Di Renzo, et al. 2007; Eogan, et al. 2003);

Case 3:19-cv-00328 Document 88-5 Filed 05/15/20 Page 1 of 3 PagelD #: 1337
b. Analysis for logical consistency with other items collected on the Certificate of
Live Birth, particularly the congenital anomaly, hypospadias, which is defined as
the “incomplete closure of the male urethra resulting in the urethral meatus opening
on the ventral surface of the penis” (Guide to Completing the Facility Worksheets
for the Certificate of Live Birth and Report of Fetal Death 2019, pg. 54);
c. Inclusion in sets of personal identifiers used in records matching programs for
administrative or auditing functions. The linkage of birth certificate records to
TennCare (Medicaid) or Newborn Screening data, which receive information from
medical records that were generated at the time of birth, are examples of this work.
Sex is routinely included as a dataelement in records matching programs in order
to establish more confident matches in the absence of reliable unique identifiers,
such as a Social Security Number or Medical Record Number (Harron, et al. 2014;
Herrchen, Gould, and Nesbitt 1997).
2. Following NCHS guidance, the Tennessee Birth Statistical System is limited to three valid
values for the sex of the infant: Male, Female, and, if the sex of the infant is ambiguous,
Not Yet Determined or Unknown (Guide to Completing the Facility Worksheets for the
Certificate of Live Birth and Report of Fetal Death 2019, pg. 45).
Citations:
Aibar, Laura, Alberto Puertas, Mercedes Valverde, M. Paz Carrillo, and Francisco Montoya. 2012.
Fetal sex and perinatal outcomes. Journal of Perinatal Medicine, 40(3): 271-276.

Challis, J., J. Newnham, F. Petraglia, M. Yeganegi, and A. Bocking. 2013. Fetal sex and preterm
birth. Placenta, 34(2): 95-99.

Di Renzo, Gian Carlo, Alessia Rosati, Roberta DonatiSarti, Laura Cruciani, and Antonio Massimo
Cutuli. 2007. Does fetal sex affect pregnancy outcome? Gender Medicine, 2007. 4(1): 19-30.

Case 3:19-cv-00328 Document 88-5 Filed 05/15/20 Page 2 of 3 PagelD #: 1338
Eogan, Maeve A., Michael P. Geary, Michael P. O’Connell, and Declan P. Keane. 2003. Effect of
fetal sex on labor and delivery: retrospective review. BMJ, 326: 137.

Guide to Completing the Facility Worksheets for the Certificate of Live Birth and Report of Fetal
Death (2003 Revision). 2019. National Center for Health Statistics, Centers for Disease Control
and Prevention. Hyattsville, MD.
https://www.cdc.gov/nchs/data/d vs/GuidetoCompleteFacilityWks.pdf

Harron, Katie, Angie Wad, Ruth Gilbert, Beri Muller-Pebody, and Harvey Goldstein. 2014.
Evaluating bias due to data linkage error in electronic healthcare records. BMC Medical Research
Methodology, 14: 36.

Herrchen, Beate, Jeffrey B. Gould, and Thomas S. Nesbitt. 1997. Vital Statistics Linked
Birth/Infant Death and Hospital Discharge Record Linkage for Epidemiological Studies.
Computers and Biomedical Research, 30(4): 290-305.

Retnakaran, Ravi, Caroline K. Kramer, Chang Ye, Simone Kew, Anthony J. Hanley, Philip W.
Connelly, Mathew Sermer, and Bernard Zinman. 2015. Fetal Sex and Maternal Risk of Diabetes
Mellitus: The Impact of Having a Boy. Diabetes Care, 38: 844-851.

Tundidor, Diana, Apolonia Garcia-Patterson, Miguel A. Maria, Justa Ubeda, Gemma Ginovart,
Juan M. Adelantado, Alberto de Leiva, and Rosa Corcoy. 2012. Perinatal Maternal and Neonatal
Outcomes in Women with Gestational Diabetes Mellitus According to Fetal Sex. Gender
Medicine, 9(6): 411-417.

Zeitlin, Jennifer, Marie-Joséphe Saurel-Cubizolles, Jaques de Mouzon, Lucile Rivera, Pierre-Y ves
Ancel, Béatrice Blondel, and Monique Kaminski. 2002. Fetal sex and preterm birth: are males at
greater risk? Human Reproduction, 17(10): 2762-2768.

I declare under penalty of perjury that the foregoing is true and correct.

This Lb day of May, 2020. fof
anessa Le | ye

 

Case 3:19-cv-00328 Document 88-5 Filed 05/15/20 Page 3 of 3 PagelD #: 1339
